DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claims 4, 11, and 18, “the frequency” has no antecedent basis. It is understood to refer to “a frequency”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,5,6,8,9,12,13,15,16,19  is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by JP2011123724A by Yamamoto, citing from the translation thereof.Referring to claim 1, Yamamoto discloses a computer-implemented method comprising: 	determining a first status of unavailable, for a first transaction processing system (TPS) member of a group of TPS members (From page 4, “When a failure occurs, the processing of some computers in the parallel processing unit 104 is stopped due to the failure, and the computer monitoring unit 105 detects the occurrence of the failure by confirming that there is no response from the failed computer. (Step S1).”); 
in response to determining the first status of the first TPS member, broadcasting a first message to a second TPS member of the group of TPS members, wherein the first message includes information with respect to the first status of the first TPS member; and in response to receiving the first message, implementing, by the second TPS member, a resource usage reduction action (From page 5, “For the selected external device, the I / O processing unit 102 is instructed to execute interface disconnection processing. The I / O processing unit 102 executes interface disconnection processing for the external device to be disconnected with the received instruction, and disconnects from the information processing apparatus internal network 101 (step S8).”).

Referring to claim 2, Yamamoto discloses determining a second status of available for the first TPS member; in response to determining the second status of the first TPS member, broadcasting a second message to the second TPS member, wherein the second message includes information with respect to the second status of the first TPS member; and in response to receiving the second message, reversing, by the second TPS member, the resource usage reduction action (From page 3, “On the other hand, when the computer of the parallel processing unit 104 in which the failure has occurred recovers from the failure, the computer monitoring unit 105 checks the interface connection state in the I / O processing unit 102. At this time, if there is an external device whose interface is disconnected, the computer monitoring unit 105 instructs the I / O processing unit 102 to perform interface connection (connection) processing.” From page 5, “Subsequently, when recovering from a failure, if the computer monitoring unit 105 detects recovery, and there is an external device in an interface disconnection state, the I / O processing unit 102 is sequentially started from the external device with the lowest CPU usage rate. Instruct interface connection.”).

Referring to claim 5, Yamamoto discloses installing a plurality of instances of a resource manager, including a first instance and a second instance, wherein each instance of the resource manager is associated with a respectively corresponding TPS member of the group of TPS members (From page 4, “FIG. 3 is a diagram illustrating a configuration example of the parallel processing unit 104. The computers 104a to 104n of the parallel processing unit 104 have resource usage status management tables 300a to 300n, respectively. FIG. 4 is a diagram showing a processing operation flow of the computer monitoring unit 105. Table 3 is a diagram showing a configuration example of the resource usage status management tables 300a to 300n managed by the computers 104a to 104n of the parallel processing unit 104. The resource usage status management tables 300a to 300n store all resource usage statuses and external device resource usage statuses in the computers 104a to 104n, and are updated periodically.”).

Referring to claim 6, Yamamoto discloses determining the first status of the first TPS member further comprises: monitoring a performance characteristic of the first TPS member members (From page 4, “When a failure occurs, the processing of some computers in the parallel processing unit 104 is stopped due to the failure, and the computer monitoring unit 105 detects the occurrence of the failure by confirming that there is no response from the failed computer. (Step S1).” From page 4, “FIG. 3 is a diagram illustrating a configuration example of the parallel processing unit 104. The computers 104a to 104n of the parallel processing unit 104 have resource usage status management tables 300a to 300n, respectively. FIG. 4 is a diagram showing a processing operation flow of the computer monitoring unit 105. Table 3 is a diagram showing a configuration example of the resource usage status management tables 300a to 300n managed by the computers 104a to 104n of the parallel processing unit 104. The resource usage status management tables 300a to 300n store all resource usage statuses and external device resource usage statuses in the computers 104a to 104n, and are updated periodically.”).

Referring to claims 8,9,12,13,15,16,19, see rejection of claims 1,2,5,6.


Allowable Subject Matter
Claims 3,4,7,10,11,14,17,18,20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 3, the prior art does not teach or fairly suggest the resource usage reduction action is selected from the group consisting of: making a first transaction instance block (TIB) that excludes an on- demand part; basing a flood monitor on a number of TIBs that exclude respectively corresponding on-demand parts; delaying creation of a second TIB based on a delay time factor; disabling creation of a first diagnostic trace; disabling a first system dump; and increasing a frequency of cancelling a first plurality of idle transactions, in the scope and context of claim 1.

Referring to claim 4, the prior art does not teach or fairly suggest, in further view of objection and 112 rejection above, reversing the resource usage reduction action is selected from the group consisting of: making a third TIB that includes an on-demand part; creating a fourth TIB based on a corresponding transaction request; enabling creation of a second diagnostic trace; enabling a second system dump; and decreasing [a] frequency of cancelling a second plurality of idle transactions, in the scope and context of claims 1-2.

Referring to claim 7, the prior art does not teach or fairly suggest wherein a performance characteristic is selected from the group consisting of: a rate of incoming transactions; a time to process a transaction; a clock frequency of a central processing unit (CPU); a frequency of error occurrences; a number of error occurrences; a rate of error occurrences; a CPU utilization metric; a memory access metric; a storage access metric; and a network communication parameter, in the scope and context of claim 1. 

Referring to claims 10,11,14,17,18,20, see reasons for claims 3,4,7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited.
US6970425, see column 5.
US20080253283, see paragraph 66.
US9195528, see abstract.
US20110292792, see abstract.
US20190342380, see abstract.
US20210049029, see paragraph 27.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL CHU/Primary Examiner, Art Unit 2114